Citation Nr: 1425852	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  99-19 147	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus.

2.   Entitlement to service connection for allergies.

3.  Entitlement to service connection for hemorrhoids.
 
4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

The Veteran represented by:    Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 1998 of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Houston RO has now assumed jurisdiction over the Veteran's claim file.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The issues of service connection for diabetes, service connection for hemorrhoids, and service connection for hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's allergy disability preexisted service and there is no competent credible and probative evidence that the allergy disability worsened during service, or was aggravated during the period of active duty.


CONCLUSION OF LAW

The criteria for service connection for  aggravation of the Veteran's pre-existing allergy condition are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 1155, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided VCAA notice by letters, dated in May 1998, May 2001, and March 2006.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statements of the case, dated in November 2008 and March 2009.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, statements from the Veteran and afforded the Veteran a hearing before the undersigned in May 2013.  

The Board notes that the Veteran has identified, as related to his claim for service connection for allergies, a private medical provider, Round Rock Medical Center and its emergency room facility, and a general VA examination in May 2002, which as discussed above, VA determined that examination never occurred.  As to the Round Rock records, the RO requested records from these facilities on more than one occasion, specifically asking the Veteran for his assistance on providing information to help locate the records.  As thoroughly discussed below, in all instances, the RO received negative replies.  The Veteran was informed by letter in September 2005 that he could also send copies of records in his possession. 

The Board thus finds that the RO met the duty to assist regarding records of the Veteran from Round Rock or a purported general VA examination in May 2002 and the claim shall be decided on the evidence of record.  The Board finds that all pertinent evidence and records pertaining to the claim for service connection for allergies have been obtained or attempts to obtain such evidence have been made.  Therefore, the Board finds VA has fulfilled the duty to assist as it relates to obtaining record from these identified facilities.  38 C.F.R. § 3.159.

In addition, VA has not conducted contemporaneous medical inquiry in an effort to substantiate the claim of service connection for allergies.  No medical examination or opinion, however, is required under the duty to assist because there are no treatment records that document worsened allergy symptoms in service and, for the reasons discussed more thoroughly below, the only other evidence consists of statements from the Veteran himself, which the Board does not find credible.  Stated another way, the record demonstrates that there is no credible, satisfactory evidence that the Veteran, entering service with a pre-existing allergy disability, had symptoms that worsened during service.

Considering the record before the Board, as discussed more thoroughly below, obtaining a medical opinion based upon the Veteran's rejected report of worsening allergy symptoms resulting in an aggravated or additional disability would not result in any evidence capable of sustaining the claim as an opinion premised upon an unsubstantiated account of a claimant is of no probative value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  A significant factor to be considered for any opinion is whether such an opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (2000).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a conclusionary generalized lay statement that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1374, 1378 (Fed. Cir. 2010).  In other words, any medical opinion which provided a nexus between the Veteran's claim of aggravated allergies would necessarily be based upon the Veteran's rejected assertions regarding what occurred. 

Therefore, no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA with no additional benefits flowing to veterans.  Such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, as the Board does not find the Veteran has presented any credible evidence that his allergies worsened during service, a VA examination or opinion is not needed to decide the claim as there is no evidence indicating that the claimed disability may be associated with an established event, injury, or disease in service.  Therefore, the evidence already of record is deemed sufficient to render a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by an attorney.  The undersigned Veterans Law Judge (VLJ) identified the issues and asked the Veteran to provide details of who he has seen for his disabilities and when, including the most recent visits.  The VLJ also asked the Veteran to clarify at which VA treatment occurred or whether any private physicians were involved.  As to allergies, he was asked specifically about what symptoms he noticed and their level of severity before, during, and after service. 

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for allergies.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his attorney also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Every Veteran is presumed to be in sound condition on entry into service, except for those disabilities or disorders noted on examination for entry, or where clear and unmistakable evidence establishes that an injury or disease pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The government bears the burden of establishing by clear and unmistakable evidence both that a condition was extant prior to the Veteran's entry into active duty in July 1974 and that it was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir 2004).  On the other hand, if a condition is noted upon entry, the Veteran cannot claim direct service connection, but the Veteran may claim service connection by aggravation and the burden falls on the Veteran to establish aggravation.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.306; See Wagner v. Principi, 370 F.3d 1080, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).)  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).)

If a condition is noted upon entrance, 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  An allergy disability is not listed as a disease under § 3.309 as a chronic disease.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Facts

The Veteran's April 1974 Report of Medical Examination for Enlistment contains a completely normal clinical evaluation of all systems except a notation of allergies.  No current chronic disorders were present, and the examiner commented that the Veteran was in good health.  In his accompanying Report of Medical History, the Veteran conveyed that he was in good health and he complained of no maladies.

The remainder of the service treatment records, including his separation examination does not mention any complaints, treatment, symptoms, or diagnosis for allergies.  The separation examination contains a completely normal clinical evaluation of all systems, except for defective distant vision uncorrected.  This document otherwise noted "[n]o significant history" of health problems

Employee health records from Abbott Laboratories dated from June 1989 to March 1994 reveal that the Veteran sustained several low back injuries at work.  None of the records from his former employer mention complaints or treatment for allergies.  

An April 1995 private medical report from Shoal Creek Hospital indicates that the Veteran was hospitalized for a psychiatric disorder.  Again, there is no mention that the Veteran was treated for allergies.  His past medical history was not significant for any known acute or chronic illness.

A July 1997 Department of Corrections Report of Physical Examination reveals that the Veteran had a history of asthma (by the Veteran's own self-diagnosis) and a back injury.  The records also mention diabetes and Hepatitis C, both diagnosed in August 1997.  Medical records from Hightower Medical Department, spanning August 1997 through October 2005, reveal that the Veteran took various medications, to include Benadryl, aspirin and Maalox. In August 1997, it was first observed that the Veteran had diabetes mellitus and carried hepatitis C, and in March 2001 it was observed that the Veteran had a back disorder (not otherwise specified) and no known allergies.  These records reflect that he had insulin-dependent diabetes mellitus, as of March 2002.  There is no mention of allergies in the Hightower records.  

In his September 1999 substantive appeal, the Veteran claimed that he had allergies since childhood, which his active service aggravated.

The Veteran identified treatment for his allergies occurred at Round Rock Medical Center.  In a January 2002 Statement in Support of Claim, the Veteran indicated that he injured his back and received treatment for it and for his claimed allergies from Abbott Laboratories between 1982 and 1995.

A December 2001 Report of Contact document indicates that a representative from Round Rock Medical Center advised VA that it did not possess any medical treatment records for the Veteran after a search by name, social security number and date of birth.  In January 2006, after the RO asked the Veteran to provide the entire name and mailing address of the Round Rock Hospital, again requested records.  In January 2006, Round Rock replied that it did not locate any records concerning the Veteran.  

In July 2010 and February 2011, the Veteran submitted a series of responses to questions regarding his claimed disabilities, on or in response to forms supplied by his attorney.  With regard to allergies, the Veteran stated that he had symptoms of watery eyes, irritated nose, and mucous since he was a teenager, into service, and through the present.
In April 2014, the Veteran testified that he had allergies before service but that neither he nor his family knew that was the cause of his symptoms.  In service, the Veteran noted symptoms after basic training when he was stationed at Camp Pendleton and realized the trees activated his allergies.  Different plants have activated his symptoms such as corn pollen when he was a youngster growing up in Nebraska, while cedar and pine trees caused symptoms when he was stationed in Washington.  The symptoms were not as bad as when his eye have swollen and he had breathing difficulty.  It was later, at Round Rock that his symptoms required him to receive shots.  The Veteran agreed  that he had earlier stated that his allergies remained at a steady level before, during, and after service, although at the hearing he appeared to agree with his representative that his allergies worsened in service.

Analysis

As noted, the allergy disability was noted on his entrance examination which is also supported by the Veteran's testimony that he has had allergies since the days he spent growing up in Nebraska.  Therefore, the Board finds that the existence of the allergies prior to service is established and was noted on service entrance and therefore the presumption of soundness does not apply.  The Veteran cannot claim direct service connection, but the Veteran may claim service connection by aggravation and the burden falls on the Veteran to establish aggravation.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.306; See Wagner v. Principi, 370 F.3d 1080, 1096 (Fed. Cir. 2004).

Any increase in severity must also be permanent.  Recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

There is no competent, credible evidence in the record that suggests a relationship by way of aggravation between the Appellant's current allergy disability and active duty.  No such increase is shown.  Service treatment records reveal no treatment for or complaints of any allergy symptoms during active duty.  No upper respiratory symptoms or similar manifestations were noted at any time in service.  Moreover, although the Veteran made the bare assertion that allergies were aggravated during service in September 1999, he has made no specific allegation and did not provide a description of how.  In fact, his most recent July 2010 statement indicates that his allergies have remained at a steady level before, during, and after service.  

This was confirmed in his testimony when he stated that his allergies did not worsen during service.  At best, the allergies, in his words, activated in service depending on the environment, that is, what type of pollen was in the area where he was stationed.  Years later, his symptoms worsened when he had to receive shots.  Only upon the prompting of his attorney in the form of a leading question, which suggested the answer, did the Veteran indicate the allergy disability worsened during service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds the Veteran's first statement and the written statement he made in July 2010 to be more credible than the latter statement made upon his attorney's suggestion.  

Therefore, based on the foregoing, the Board finds that no worsening of allergies during service is shown.  As the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Since the disability did not worsen in service, there is no need to discuss the presumption of aggravation of a pre-existing disability under 38 C.F.R. § 3.306.  That presumption only applies once it is shown that there was worsening in service.

Accordingly, the criteria for service connection are not met 

ORDER

Entitlement to service connection for allergies is denied.  


REMAND

As to the other three claims, the records indicate the Veteran was diagnosed with diabetes and hepatitis C in 1997.  The Veteran testified that he experienced excessive thirst, excessive urination, and fatigue in service, but did not realize the significance of these symptoms until he was diagnosed with diabetes.  As to hepatitis C, the Veteran contends that he may have contracted it from the service use of air inoculation guns to vaccinate him.  He also asserts he got tattoos in service although the Board notes he had tattoos upon entrance into service.  Finally, as to hemorrhoids, the Veteran testified that he developed them when he went on long marches during service, but was embarrassed to tell anyone about them.  He has had them recur at various times since service. 

As noted, the Veteran is currently incarcerated.  The Court has long held that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination regarding his claims for service connection for diabetes, hepatitis C, and hemorrhoids.  The RO must make reasonable efforts to accommodate the Veteran with respect to his current correctional institution when scheduling the VA examinations.  Specifically, the examination must be tailored in such a manner to arrange for his examination in prison by VA personnel, a fee-based provider contracted by VA, or a prison physician at VA expense.  If the VA examination simply cannot be conducted due to the Veteran's incarceration, then provide documentation of all attempts to obtain the medical examinations, including any coordinating efforts with prison medical staff.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section A, Topic 11, Block d.

If the examination can be arranged, the claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  If the examination cannot be arranged, the claims file should be reviewed by the examiner to address the questions raised by the Board.  The rationale for all opinions should be provided.  The examiner is asked to determine:

A).  Whether the Veteran has a diabetes disability, and if so, is it at least as likely as not (a 50 percent probability or more) any diabetes disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.    

B).  Whether the Veteran has a hepatitis C disability, and if so, is it at least as likely as not (a 50 percent probability or more) any hepatitis C disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  The examiner is asked to specifically comment on the Veteran's contention that he may have contracted hepatitis C from an air inoculation gun during service.   

C).  Whether the Veteran has a hemorrhoids disability, and if so, is it at least as likely as not (a 50 percent probability or more) any hemorrhoids disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

2.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


